

	

		III

		109th CONGRESS

		1st Session

		S. RES. 262

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2005

			Mr. Lautenberg (for

			 himself, Mr. Reid,

			 Mr. Corzine, Ms. Mikulski, Ms.

			 Landrieu, and Mr. Schumer)

			 submitted the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Condemning the statements of former

		  Education Secretary William J. Bennett.

	

	

		Whereas William J. Bennett served as chairman of the

			 National Endowment for the Humanities from 1981 to 1985;

		Whereas William J. Bennett served as Secretary of

			 Education from 1985 to 1988;

		Whereas William J. Bennett served as Director of the

			 Office of National Drug Control Policy from 1989 to 1990; and

		Whereas on September 28, 2005, William J. Bennett stated

			 the following on Salem Radio Network's Bill Bennett's Morning in America:

			 [I] do know that it's true that if you wanted to reduce crime, you

			 could—if that were your sole purpose, you could abort every black baby in this

			 country, and your crime rate would go down. That would be an impossible,

			 ridiculous, and morally reprehensible thing to do, but your crime rate would go

			 down.: Now, therefore, be it

		

	

		1.That the Senate strongly condemns William

			 J. Bennett's reprehensible statements of September 28, 2005.

		2.That the Senate believes that such

			 statements are unbecoming of a former Cabinet Secretary.

		

